Bbogden, J.
The judgment rendered is fully supported by Brown v. Brown, 168 N. C., 4, 84 S. E., 25; Yates v. Ins. Co., 173 N. C., 473, 92 S. E., 356, and Boyd v. Campbell, 192 N. C., 398, 135 S. E., 121. In the Boyd case, supra, the Court said: “Whatever the former doctrine may have been the courts do not now regard with favor the application of such technical rules as will defeat the obvious intention of the parties to a deed, it being an elementary rule of construction that their intention as expressed in the deed shall prevail unless it is repugnant to the terms of the grant or is in conflict with some canon of construction or some settled rule of law.”
Affirmed.
Schencic, J., took no part in the consideration or decision of this case.